Citation Nr: 0433584	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-29 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for right ulnar 
dysesthesia, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right wrist fracture, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1979.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claims.  

In September 2004, the veteran appeared at the Boston RO and 
testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

Review of the claims folder indicates that the veteran has 
requested to reopen his claims for service connection for 
right elbow and right shoulder disorders and that he has 
requested vocational rehabilitation training.  These matters 
are referred to the RO for appropriate action.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

Re-examination of the veteran's right hand and wrist is 
necessary.  The veteran testified that his disabilities have 
worsened since September 2002 when the last VA examination 
was performed.  Transcript, p. 6.    

The veteran also testified that he has a pending Social 
Security Administration (SSA) disability claim.  Transcript, 
p. 4.  These records should be obtained on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.   Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  Request 
from SSA copies of all the documents or 
evidentiary material that were used or plan 
to be used in considering the veteran's claim 
for disability benefits.  

2.  Schedule the veteran for appropriate VA 
examination(s) of his right upper extremity.  
Any indicated tests, including X-rays and 
neurological studies, should be accomplished.  
The claims file must be made available to the 
examiner(s); the examiner(s) should indicate 
in the examination report that the claims 
file was reviewed.  

The examiner(s) should identify all residuals 
attributable to the veteran's service-
connected right ulnar dysesthesia and 
residuals of a right wrist fracture.

The examiner(s) should specifically address 
the level of paralysis of the ulnar nerve and 
the extent of any nonunion/malunion of the 
radius, i.e., loss of bone substance, 
deformity, bad alignment.

The examiner(s) should report range of motion 
measurements for the wrist, including 
supination and pronation.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner(s) is 
asked to describe whether pain significantly 
limits functional ability during flare-ups or 
when the right wrist is used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner(s) must provide a comprehensive 
report(s) including complete rationales for 
all conclusions reached.  

3.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, including 
38 C.F.R. § 3.321, and consideration of any 
additional information obtained as a result 
of this remand.  If the decisions with 
respect to the claims remain adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


